     Case 3:20-cv-00371-JLS-MSB Document 54 Filed 09/01/21 PageID.265 Page 1 of 2

1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11    ARTHUR THOMPSON, an individual, and                Case No.: 20cv371-JLS(MSB)
      on behalf of others similarity situated,
12
                                        Plaintiff,       ORDER GRANTING THIRD JOINT
13                                                       MOTION TO CONTINUE DEADLINE TO
      v.                                                 FILE MOTION FOR PRELIMINARY
14
                                                         APPROVAL OF CLASS ACTION
      NSC TECHNOLOGIES, LLC, et al.,
15                                                       SETTLEMENT AND SETTLEMENT
                                    Defendants.          DISPOSITION CONFERENCE
16
                                                         [ECF NO. 53]
17
18
19         On August 31, 2021, the parties filed a “Third Joint Motion to Continue Time for
20   Filing Motion for Preliminary Approval and Settlement Disposition Conference.” (ECF
21   No. 53.) The parties contend that they have “completed preparing the long-form
22   settlement agreement and it is being circulated for the parties’ signatures,” and
23   “Plaintiff is preparing a motion for preliminary approval and expects to have it on file
24   within 14 days.” (Id. at 2.) They ask the Court to continue the deadline for Plaintiff to
25   file a motion for preliminary approval of class action settlement by fourteen days until
26   September 15, 2021, and to continue the Settlement Disposition Conference until
27   September 23, 2021. (Id.)
28   ///
                                                     1
                                                                                      20cv371-JLS(MSB)
     Case 3:20-cv-00371-JLS-MSB Document 54 Filed 09/01/21 PageID.266 Page 2 of 2

1          Having considered the joint motion and finding good cause, the Court GRANTS
2    the motion. Accordingly, the Court issues the following ORDERS:
3          Plaintiff is ordered to file a motion for preliminary approval of the class action
4    settlement on or before September 15, 2021. The Court further orders the parties to
5    contact District Judge Sammartino’s chambers to obtain a preliminary approval hearing
6    date prior to filing the document.
7          If the motion for preliminary approval of the class action settlement is not filed
8    by September 15, 2021, then all counsel of record and unrepresented parties are
9    required to appear in person for a Settlement Disposition Conference. The Settlement
10   Disposition Conference will be held on September 23, 2021, at 1:30 p.m. in Courtroom
11   2C with Magistrate Judge Berg. If Plaintiff files the motion for preliminary approval of
12   the class action settlement on or before September 15, 2021, the Settlement
13   Disposition Conference will be VACATED without further court order.
14         If counsel of record or any unrepresented party fails to appear at the Settlement
15   Disposition Conference, or Plaintiff fails to file the motion for preliminary approval of
16   the class action settlement in a timely manner, the Court will issue an order to show
17   cause why sanctions should not be imposed for failing to comply with this Order.
18         IT IS SO ORDERED.
19   Dated: September 1, 2021
20
21
22
23
24
25
26
27
28
                                                  2
                                                                                    20cv371-JLS(MSB)
